Exhibit 2.1 EQUITY PURCHASE AGREEMENT BY AND BETWEEN REDROCK PARTNERS, LLC as Purchaser IGNITE RESTAURANT GROUP, INC. as Seller, RIMROCK PARTNERS, LLC and MAC PARENT LLC DATED AS OF MARCH 7, 2015 Ignite Restaurant Group, Inc. Equity Purchase Agreement, dated as of March 7, 2015 List of Exhibits and Schedules Exhibit A Indemnity Escrow Agreement Exhibit B Transition Services Agreement Schedule 1.1(ss) Leased Real Property Schedule 1.1(lll) Subsidiaries Schedule 2.4(d) Indebtedness Schedule 3.3 Government Authorizations Schedule 3.5 Required Consents Schedule 3.6 Litigation Schedule 3.7 Permits Schedule 3.9 Environmental Matters Schedule 3.10 Real Property Schedule 3.11 Employee Benefit Plans Schedule 3.13(a) Company Capitalization Exceptions Schedule 3.13(b) Group Companies Capitalization Schedule 3.14 Intellectual Property Schedule 3.16 Tax Exceptions Schedule 3.18 Additional Liabilities Schedule 3.19(a) Material Contracts Schedule 3.20 Insurance Policies Schedule 3.21 Supplier Exceptions Schedule 4.3 Governmental Authorizations (Seller) Schedule 4.5 Required Consents (Seller) Schedule 4.6 Litigation (Seller) Schedule 4.7(a) Blocker Exceptions Schedule 6.1 Conduct of Business Exceptions Schedule 8.7 Letters of Credit EQUITY PURCHASE AGREEMENT THIS EQUITY PURCHASE AGREEMENT dated as of March 7, 2015 (this “ Agreement ”) is entered into by and between Redrock Partners, LLC, an Arizona limited liability company (“ Purchaser ”), Rimrock Partners LLC, an Arizona limited liability company (“ Parent ”), Ignite Restaurant Group, Inc., a Delaware corporation (“ Seller ”), and Mac Parent LLC, a Delaware limited liability company (the “ Company ”). Purchaser, the Company and Seller are sometimes individually referred to in this Agreement as a “ Party ” and collectively as the “ Parties .” RECITALS: WHEREAS , the Group Companies (as defined below) are in the business of operating (and franchising the right to operate) Romano’s Macaroni Grill restaurants in the United States of America and around the world (the “ Business ”); WHEREAS , as of the date hereof, Seller owns 100% of the equity interests (the “ Blocker Units ”) of Mac Management Blocker LLC (“ Blocker ”); WHEREAS , as of the date hereof, Blocker owns 83.32% of the equity interests of the Company; WHEREAS , as of the date hereof, Seller owns the remaining 16.68% of the equity interests of the Company (the “ Company Units ”, and together with the Blocker Units, the “ Purchased Equity Units ”); WHEREAS , Seller desires to sell, transfer, convey, assign and deliver all of the Purchased Equity Interests, and Purchaser desires to purchase, take delivery of, and acquire such Purchased Equity Interests, upon the terms and subject to the conditions set forth herein. NOW , THEREFORE , in consideration of the foregoing and the mutual agreements, covenants, representations, warranties and promises set forth herein, and in order to prescribe the terms and conditions of such purchase and sale, intending to be legally bound, the Parties agree as follows: 1. Definitions . Definitions . The following terms, as used herein, have the following meanings: (a)“ 2013 Audited Financial Statements ” shall have the meaning ascribed to it in Section 3.17 of this Agreement. (b)“ 2014 Unaudited Financial Statements ” shall have the meaning ascribed to it in Section 3.17 of this Agreement. (c)“ Affiliate ” means, with respect to any Person, any other Person directly or indirectly controlling, controlled by, or under common control with, such other Person. (d)“ Agreement ” shall have the meaning ascribed to it in Preamble to this Agreement. (e)“ Balance Sheet Date ” shall have the meaning ascribed to it in Section 3.17 of this Agreement. (f)“ Blocker ” shall have the meaning ascribed to it in the Recitals to this Agreement. (g)“ Blocker Units ” shall have the meaning ascribed to it in the Recitals to this Agreement. (h)“ Business ” shall have the meaning ascribed to it in the Recitals to this Agreement. (i)“ Business Day ” means a day other than Saturday, Sunday or other day on which commercial banks in New York, New York are authorized or required by Law to close. (j)“ Cap ” shall have the meaning ascribed to it in Section 12.1(c) of this Agreement. (k)“
